Citation Nr: 0625107	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  05-07 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran had active service from February 1944 to June 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.


FINDING OF FACT

Prostate cancer was not present within one year of the 
veteran's discharge from service and is not related service, 
to include the veteran's exposure to ionizing radiation in 
service.


CONCLUSION OF LAW

Prostate cancer was not incurred or aggravated during active 
duty, and its incurrence or aggravation during such service 
may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for prostate cancer 
as a result of exposure to ionizing radiation.  The Board 
will initially discuss certain preliminary matters, and will 
then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

The record reflects that in June 2002, prior to the initial 
adjudication of the claim, the RO sent the veteran a letter 
informing him of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence in 
support of his claim, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  Although this letter did not specifically inform the 
veteran that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should submit such evidence or provide 
the RO with the information and any authorization necessary 
for the RO to obtain the evidence on his behalf.  Therefore, 
the Board believes that he was on notice of the fact that he 
should submit any pertinent evidence in his possession.  The 
Board notes that, even though the letter requested a response 
within 60 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) [evidence 
must be received by the Secretary within one year from the 
date notice is sent].

The Board also notes that although the veteran has not been 
provided notice of the type of evidence necessary to 
establish a disability rating or an effective date for 
service connection for prostate cancer, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection for prostate cancer is not 
warranted.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide notice with 
respect to those elements of the claim was no more than 
harmless error.

Finally, the Board notes that all service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  See id.

Accordingly, the Board will address the merits of the claim.



Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may be granted for any disease initially diagnosed 
after discharge from service, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Where a veteran served for at least 90 days during a period 
of war and manifests a malignant tumor to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.



Analysis

The evidence does not show and the veteran does not contend 
that he had prostate cancer in service or until many years 
thereafter.  The veteran does contend that the disease 
resulted from his exposure to ionizing radiation while 
participating in the occupation of Japan.

The Defense Threat Reduction Agency reported in a July 2004 
statement that the that a radiation dose reconstruction, 
based on the worse case assumptions for the veteran, 
disclosed that his total internal and external exposure was 
.076 rem with an upper bound of less than 1 rem.  The 
internal committed dose to the prostate was calculated as 
0.006 rem with an upper bound of 0.06 rem.

The evidence of record shows that the circumstances of the 
veteran's radiation exposure qualify as a radiation risk 
activity as defined in 38 C.F.R. § 3.309(d)(3).  
Specifically, the veteran served as a member of the United 
States occupation forces in Nagasaki, Japan during the period 
beginning on August 6, 1945, and ending on July 1, 1946.  
However, prostate cancer is not included in the list of 
diseases found under 38 C.F.R. § 3.309(d)(2).  Therefore, the 
presumption of service connection does not apply.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).

38 C.F.R. § 3.311 establishes a procedural framework for 
developing and considering claims for service connection for 
radiogenic diseases.  It does not provide a presumption of 
service connection.  It has been determined through the 
probative evidence of record that the veteran was exposed to 
ionizing radiation as a result of his participation in the 
occupation of Nagasaki, Japan.  Furthermore, prostate cancer 
is specifically listed as a radiogenic disease under 
38 C.F.R. § 3.311(b)(2).  Therefore, the Board finds that the 
regulation is applicable to this claim.

The record reflects compliance with the development and 
procedural requirements of the regulation.  All indicated 
radiation dose development was completed; the claims folder 
was reviewed by the Chief Public Health and Environmental 
Hazards Officer, she considered the veteran's pertinent 
history and appropriate scientific authority and concluded in 
August 2004 that it is unlikely that the veteran's prostate 
cancer can be attributed to exposure to ionizing radiation in 
service; and the Director of the Compensation and Pension 
Service also considered all pertinent information and 
concluded later in August 2004 that there was no reasonable 
possibility that the disease is the result of the veteran's 
in-service exposure to ionizing radiation.

The Board also notes that the record contains private medical 
records from three different physicians who treated the 
veteran for his prostate cancer from July 2001 to January 
2002.  None of these physicians has given an opinion linking 
the veteran's prostate cancer to his radiation exposure while 
on active duty in Japan.  

The evidence of a nexus between the veteran's prostate cancer 
and his exposure to ionizing radiation in service is limited 
to the statements of the veteran and his representative.  
This is not competent evidence of the alleged nexus because 
laypersons, such as the veteran and his representative, are 
not qualified to render a an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim.


ORDER

Service connection for prostate cancer is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


